[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action asking that a marriage be dissolved. All jurisdictional requirements for its maintenance have been met.
The parties intermarried in Milford, Connecticut, on August 18, 1967. There were three children issue of the marriage. All have reached their majority.
The marriage has broken down irretrievably with no hope of reconciliation. It is dissolved.
The plaintiff had been seeing another woman for several years. In December 1986 he just left the marital home and has not returned. He is living with his mother and is still seeing the other woman. He is obviously the cause of the breakdown of the marriage. There was no evidence offered indicating that the defendant contributed in any way to its breakdown.
The plaintiff shall pay the defendant $150 a week as periodic alimony until she dies, remarries or cohabitates within the meaning of the statute.
The defendant shall keep the automobile she is presently driving.
The plaintiff shall quitclaim to the defendant all of his right, title and interest in the marital premises at 57 Overhill Road, Milford, Connecticut, subject to the mortgages thereon and the defendant shall indemnify and save harmless the plaintiff from any responsibility as to said mortgages.
The defendant shall have the right to avail herself by way of COBRA of any presently existing medical coverage available to the plaintiff but at her own cost and expense.
The parties shall agree on the division of any personal property they own. In the event they are not able to do so, the matter shall be referred to Family Relations for recommendations concerning the matter. The court will continue to retain jurisdiction of the matter if it is not otherwise resolved. CT Page 6577
Thomas J. O'Sullivan Trial Referee